     Case 3:18-cr-00628-K Document 43 Filed 07/01/20     Page 1 of 1 PageID 99



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

UNITED STATES OF AMERICA,                §
                                         §
v.                                       §   CRIMINAL NO. 3:18-CR-628-K-1
                                         §
KATIE JEANNE JOHNSON,                    §
    Defendant.                           §


     ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions and a

recommendation in this case. No objections were filed. The District Court reviewed

the proposed findings, conclusions and recommendation for plain error. Finding none,

the Court ACCEPTS the Findings, Conclusions and Recommendation of the United

States Magistrate Judge.

       IT IS THEREFORE ORDERED that Defendant’s motion for release due to the

COVID-19 virus pandemic is DENIED.

       SO ORDERED.

       Signed July 1st, 2020.

                                             _________________________________
                                             ED KINKEADE
                                             UNITED STATES DISTRICT JUDGE
